Citation Nr: 0631377	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-07 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from November 1986 to May 1991.  He reportedly had 
service in the Southwest Asia theater of operations from 
August 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
September 2003.  A statement of the case was issued in 
February 2004, and a substantive appeal was received in March 
2004.  


FINDINGS OF FACT

1.  The veteran's psychiatric disorder has been medically 
diagnosed as dysthymic disorder.

2.  The veteran's dysthymic disorder was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is such acquired psychiatric disability 
otherwise related to the veteran's service.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by service.   38 U.S.C.A.   §§  1110, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.102, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The May 2002 and February 2004 
VCAA letters effectively notified the veteran of the evidence 
needed to substantiate his claim as well as the duties of VA 
and the appellant in furnishing evidence.  The Board also 
notes that the May 2002 and February 2004 VCAA letters 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  He was 
advised to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have.  

Further, the May 2002 letter was sent to the appellant prior 
to the January 2003 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided with May 2002 and February 2004 VCAA letters with 
notice of what type of information and evidence was needed to 
substantiate the claims for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating for his disability claim or the 
effective date of the disability.  To the extent that such 
notice may be deficient in any respect, the matter is 
effectively moot in light of the following decision which 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained.  
Also, the veteran was afforded a thorough VA examination in 
October 2002, and no further VA examination is necessary.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with his claim.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).   Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection could also be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychological signs 
or symptoms, signs or symptoms involving the respiratory 
system (upper or lower), sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and must not be attributed to 
any known clinical diagnosis by history, physical 
examination, or laboratory tests.  38 C.F.R. 
§ 3.317(a)(1)(i).  

To begin with, the Board notes that the veteran's acquired 
psychiatric disability has been medically diagnosed as 
dysthymic disorder.  Specifically, this diagnosis was 
rendered on VA examination in October 2002.  Since the 
disability has been attributed to a known medical diagnosis, 
there is no basis for service connection under the 
presumption for undiagnosed illness.  

However, it must still be considered whether the medically 
diagnosed dysthymic disorder is causally related to the 
veteran's service.  There is no evidence that the disability 
was manifested during service.  Service medical records do 
not reflect any pertinent complaints or treatments of any 
psychiatric disorder in service.  Significantly, in a 
November 1990 report of medical history at the time of 
separation examination, the veteran stated that he was in 
good health and indicated among others that he had no nervous 
trouble of any sort, and no depression or excessive worry.  
Even more significant is the fact that his psychiatric status 
was clinically evaluated as normal at the time of the 
November 1990 separation examination.  The November 1990 
separation examination report demonstrates that neither the 
veteran himself, nor trained medical personnel, believed that 
he was suffering from any psychiatric disability at that 
time. 

The first post service medical record is a March 2002 VA 
clinical record.  A walk-in visit by the veteran for gulf war 
symptoms was documented.  At the time, the veteran reported 
nervousness, change of mood and attitude, stress, and 
switching of jobs.  However, the record does not include 
persuasive evidence of a continuity of symptoms from the time 
of discharge from service to suggest any nexus to service 
over 10 years before.  In other words, the Board recognizes 
that the veteran does currently suffer from dysthymic 
disorder.  However, there is no competent evidence linking 
the veteran's current disorder to his service.  The record 
shows that it was more than 10 years from the date of 
discharge until the first post service treatment record.  
Accordingly,  there is no supporting evidence of a continuity 
of pertinent symptomatology or that any was shown within one 
year of discharge from service.

The Board acknowledges the veteran's, his representative's, 
and his relatives' assertions that the veteran's symptoms are 
related to service.  However, although lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  

The preponderance of the evidence is against finding that the 
veteran's acquired psychiatric disorder, diagnosed as 
dysthymic disorder, is related to the veteran's active-duty 
service.  Thus, a preponderance of the evidence is against 
the claim for service connection, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


